UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4942


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ODELL GENE GOLDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00026-CCE-1)


Submitted:   May 31, 2013                 Decided:   June 25, 2013


Before KING, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, T. Nick
Matkins, Special Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Odell     Gene       Golden      pled     guilty   to     being     a   felon    in

possession of a weapon in violation of 18 U.S.C. § 922(g)(1)

(2006).     His     guilty       plea     was       conditioned     on   his    ability      to

appeal from the denial of his motion to suppress the evidence.

On appeal, he contends that the district court erred in denying

his motion to suppress, because the weapon was found during a

search    without     a    warrant.          For      the   reasons      that   follow,      we

affirm.

            Searches undertaken without a warrant and issued upon

probable    cause         are    per    se      unreasonable        under       the   Fourth

Amendment, subject only to a few specifically established and

well-delineated exceptions.                  Katz v. United States, 389 U.S.

347, 357 (1967).           Two exceptions to the warrant requirement are

exigent circumstances, United States v. Turner, 650 F.2d 526,

528 (4th Cir. 1981), and consent to a search.                              Schneckloth v.

Bustamonte, 412 U.S. 218, 219 (1973).

            Golden contends that exigent circumstances no longer

existed    at   the       time   the    gun     was     discovered,       such      that    the

district court should have granted his motion to suppress the

revolver found in Arnold Johnson’s apartment.                            When considering

the denial of a motion to suppress, we review de novo a district

court’s legal conclusions, while we review its factual findings

for clear error.            Ornelas v. United States, 517 U.S. 690, 699

                                                2
(1996); United States v. Guijon-Ortiz, 660 F.3d 757, 762 (4th

Cir.   2011).      The    district      court     noted    that   although   exigent

circumstances allowed officers to enter Johnson’s apartment, the

gun was found following Johnson’s consent for officers to search

for the gun that Golden had fired in his apartment.

            We find no clear error in the district court’s factual

finding regarding Johnson’s consent.                 Ornelas, 517 U.S. at 699.

As expressly noted by the district court, it made a credibility

determination      based     on       the       somewhat    differing     testimony

regarding    the   details       of   Johnson’s      consent      for   officers   to

search.     We note, however, that there was no evidence indicating

Johnson did not consent for officers to find the pistol that

Golden had fired in his apartment.                   Moreover, we are mindful

that we must construe evidence in the light most favorable to

the Government, the prevailing party below.                       United States v.

Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

            Accordingly,         we     affirm.       We    dispense     with   oral

argument    as   the     facts    and    legal     contentions     are   adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3